                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CARMEN CRUMP,                                       Case No. 18-cv-00712-JD
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE MOTION TO DISMISS
                                                  v.
                                   9
                                                                                             Re: Dkt. No. 55
                                  10     WELLS FARGO BANK, N.A.,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Carmen Crump alleges a single claim against defendant Wells Fargo Bank for a

                                  14   violation of California Civil Code Section 2923.6. Dkt. No. 52 (Second Amended Complaint).

                                  15   That code section prohibits a mortgage servicer from recording a notice of default or notice of

                                  16   sale, or from conducting a trustee’s sale, while the borrower’s complete loan modification

                                  17   application is pending. Crump claims that she “submitted a complete loan modification

                                  18   application to defendant on or around December 20, 2017 and has not yet received a determination

                                  19   on her application.” Dkt. No. 52 at 4 ¶ 10. She seeks an injunction under California Civil Code

                                  20   Section 2924.12(a), to stop defendant who allegedly “intends to sell plaintiff’s home at foreclosure

                                  21   on March 14, 2018 [sic].” Id. at 3 ¶ 4.

                                  22           A joint stipulation filed in this case shows that Crump submitted a complete loan

                                  23   modification application in September 2018. Dkt. No. 43 at 1. Crump has represented to the

                                  24   Court that Wells Fargo sent her a letter on September 14, 2018, informing her of their decision on

                                  25   the application, and that she appealed that decision on October 19, 2018. Id. She further averred

                                  26   that on October 25, 2018, “Wells Fargo sent plaintiff a letter stating that Wells Fargo reviewed

                                  27   plaintiff’s appeal and that plaintiff still did not meet the requirements for a loan modification.” Id.

                                  28   at 2.
                                   1             These representations make clear that plaintiff cannot state a claim against Wells Fargo

                                   2   under California Civil Code Section 2923.6 on the basis of any open loan modification application

                                   3   dating from December 2017. Her claim of a “material change in her financial circumstances” in

                                   4   December 2017, Dkt. No. 52 at 3 ¶ 2, is of no moment because such a change would have

                                   5   preceded the complete loan modification application she concedes she submitted in September

                                   6   2018, and as to which Wells Fargo indisputably issued multiple written decisions in September

                                   7   and October 2018.

                                   8             Consequently, Wells Fargo’s motion to dismiss plaintiff’s complaint under Federal Rule of

                                   9   Civil Procedure 12(b)(6) is granted.1 While the Court ordinarily grants leave to amend liberally, it

                                  10   need not do so when amendment would be futile and plaintiff has already had multiple

                                  11   opportunities to amend her complaint. See Chodos v. West Publishing Co., 292 F.3d 992, 1003

                                  12   (9th Cir. 2002) (“[W]hen a district court has already granted a plaintiff leave to amend, its
Northern District of California
 United States District Court




                                  13   discretion in deciding subsequent motions to amend is ‘particularly broad.’”); Bonin v. Calderon,

                                  14   59 F.3d 815, 845 (9th Cir. 1995) (“Futility of amendment can, by itself, justify the denial of a

                                  15   motion for leave to amend.”). Both apply to this case, and any further opportunity to amend is

                                  16   denied.

                                  17             Judgment will be entered for Wells Fargo and the case will be closed.

                                  18             IT IS SO ORDERED.

                                  19   Dated: August 13, 2019

                                  20

                                  21
                                                                                                     JAMES DONATO
                                  22                                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   1
                                           The Court finds the motion suitable for decision without oral argument. Civil L.R. 7-1(b).
                                                                                          2
